           Case 1:20-cr-00018-SPW Document 35 Filed 10/14/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                    BILLINGS DIVISION


 UNITED STATES OF AMERICA,                       CR20-18-BLG-SPW


                       Plaintiff,
                                              ORDER SETTING
           vs.                                SENTENCING

BRANDON THOMAS
 HOUDASHELT,

                       Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on September 29, 2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on

September 29,2020(Doc. 34). No objections having been filed within fourteen

days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 34)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday,February 24,2021 at 10:30 a.m.,

in the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00018-SPW Document 35 Filed 10/14/20 Page 2 of 4
Case 1:20-cr-00018-SPW Document 35 Filed 10/14/20 Page 3 of 4
Case 1:20-cr-00018-SPW Document 35 Filed 10/14/20 Page 4 of 4
